Exhibit 10.1

FIFTEENTH AMENDMENT TO

LOAN AGREEMENT

THIS FIFTEENTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) dated as of
August 24, 2006 between NVR MORTGAGE FINANCE, INC., a Virginia corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, as agent (the “Agent”) for the
Lenders that are parties to the Loan Agreement referred to below, and U.S. Bank
National Association, as a Lender.

WITNESSETH THAT:

WHEREAS, the Borrower, the Lenders and the Agent are parties to a Loan Agreement
dated as of September 7, 1999, as amended by a Consent, Waiver and First
Amendment to Loan Agreement dated as of November 19, 1999, a Second Amendment to
Loan Agreement and Second Amendment to Pledge and Security Agreement dated as of
September 1, 2000, a Third Amendment to Loan Agreement dated as of February 16,
2001, a Fourth Amendment to Loan Agreement dated as of August 31, 2001, a Fifth
Amendment to Loan Agreement dated as of November 1, 2001, a Consent, Waiver and
Sixth Amendment to Loan Agreement dated as of December 14, 2001, a Seventh
Amendment to Loan Agreement dated as of May 17, 2002, an Eighth Amendment to
Loan Agreement dated as of August 15, 2002, a Ninth Amendment to Loan Agreement
dated as of April 16, 2003, a Tenth Amendment to Loan Agreement dated as of
August 28, 2003, an Eleventh Amendment to Loan Agreement dated as of August 26,
2004, a Twelfth Amendment to Loan Agreement dated as of October 22, 2004, a
Thirteenth Amendment to Loan Agreement dated as of August 25, 2005 and a
Fourteenth Amendment to Loan Agreement dated as of December 15, 2005 (as so
amended, the “Loan Agreement”), pursuant to which the Lenders provide the
Borrower with a revolving mortgage warehousing credit facility,

WHEREAS, the Borrower has requested the addition of Washington Mutual Bank, FA
(the “New Lender”) as a New Lender under the Loan Agreement and has requested
certain other changes in the Loan Agreement and the Lenders are willing to add
the New Lender and to make the other changes upon the terms and subject to the
conditions hereof.

NOW, THEREFORE, for value received, the receipt and sufficiency of which are
hereby acknowledged, the Borrower, the undersigned Lenders and the Agent agree
as follows:

1. Certain Defined Terms. Each capitalized term used herein without being
defined herein that is defined in the Loan Agreement shall have the meaning
given to it therein.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) Schedule 1.1(a) to the Loan Agreement is hereby amended and restated to read
as set forth in Exhibit A attached hereto.

(b) The definition of “Borrowing Base” in Section 1.1 of the Loan Agreement is
hereby amended to amend clause (vi) thereof in its entirety to read as follows

(vi) Wet Mortgage Loans shall be (A) during the period commencing on the third
to last Business Day of any calendar month and continuing through and including
the fourth Business Day of the following calendar month, 75% of the then Total
Commitment, and (B) at any other time, 40% of the then Total Commitment, and

(c) The definition of “Eligible Mortgage Loan” in Section 1.1 of the Loan
Agreement is hereby amended to amend clause (o) thereof by deleting therefrom
the phrase “21 days” and inserting in its place the phrase “20 days”.

(d) The definition of “Scheduled Termination Date” in Section 1.1 of the Loan
Agreement is hereby amended in its entirety to read as follows:

“Scheduled Termination Date” means August 23, 2007

(e) The definition of “Super Jumbo Loan” in Section 1.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

“Super Jumbo Loan” means a Mortgage Loan, the original principal amount of which
is greater than $1,000,000 but no greater than $2,000,000, which complies with
all applicable requirements for purchase under the FNMA or FHLMC standard form
of conventional mortgage purchase contract then in effect, except that the
amount of such loan is greater than the maximum loan amount under such
requirements.

(f) Section 2.11 (c) of the Loan Agreement is hereby amended in its entirety to
read as follows:

(c) LIBOR Segments. A LIBOR Segment consisting of any portion of a
Construction/Lot Loan Tranche shall bear interest at a rate per annum equal to
the sum of LIBOR plus 1.125% per annum. A LIBOR Segment consisting of any
portion of a Gestation Loan Tranche shall bear interest at a rate per annum
equal to the sum of LIBOR plus 0.65% per annum. A LIBOR Segment consisting of
any portion of a Regular Tranche shall bear interest at a rate per annum equal
to the sum of LIBOR plus 1.00% per annum.

(g) The Trust Receipt, Attachment 6 to the Pledge and Security Agreement, is
amended in its entirety to read as set forth on Exhibit B hereto.

3. Concerning the New Lender

(a) Addition of New Lender. Subject to Section 4 hereof, upon and after the
Effective Date (defined below), the New Lender hereby assumes, adopts and agrees
to become a party, as a Lender, to the Loan Agreement and to each other Loan
Document to which the Lenders are parties and for all purposes thereof, with a
Commitment Amount as stated in the amended Schedule 1.1(a) to the Loan Agreement
attached hereto as Exhibit A, and the parties hereto, other than the New Lender,
each acknowledge and consent to such actions by the New Lender. Upon and after
the Effective Date, the New Lender shall be a Lender under the Loan Agreement
and the other Loan Documents to which the Lenders are parties and shall have all
of the rights, privileges and benefits of a Lender under the Loan Agreement and
the other Loan Documents, and all of the duties of a Lender thereunder, in each
case as if such New Lender had been initially a party to the Loan Agreement.
Upon the Effective Date (defined below), the New Lender shall make Warehouse
Advances as calculated by the Agent so that its outstanding Warehouse Advances
are equal to its ratable share of all Warehouse Advances outstanding on such
date and the Agent shall distribute the proceeds of such Warehouse Advances to
the other Lenders in accordance with their ratable share of all Warehousing
Advances outstanding on the Effective Date, in each case after giving effect to
this Amendment, but prior to any additional Warehousing Advances requested by
the Borrower to be made on the Effective Date.

(b) Interest and Fees. From and after the Effective Date, all interest and all
facility fees accrued under Section 2.4(a) of the Loan Agreement for the billing
period in which the Effective Date falls shall be paid to the Agent as provided
in the Loan Agreement, and distributed by the Agent (i) with respect to amounts
accrued before the Effective Date, to the Lenders (other than the New Lender)
and (ii) with respect to amounts accrued on or after the Effective Date, to the
New Lender and the other Lenders, in accordance with the terms of the Loan
Agreement.

(c) Copies of Loan Documents. The Agent represents and warrants to the New
Lender that the copies of the Loan Documents and the related agreements,
certificates, and opinion letters previously delivered to such the New Lender
are true and correct copies of the Loan Documents and related agreements,
certificates, and opinion letters executed by and/or delivered in connection
with the closing of the credit facilities contemplated by the Loan Agreement,
other than the Agent Fee Letter.

(d) No Representation or Warranty by Lenders. The New Lender agrees and
acknowledges that no Lender nor the Agent (i) make any representation or
warranty and assume no responsibility with respect to any statements, warranties
or representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any of the Loan Documents or any other instrument or document furnished
pursuant thereto and (ii) make any representation or warranty and assume any
responsibility with respect to the financial condition of the Borrower, or the
performance or observance by the Borrower or any other Person of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto.

(e) No Reliance By New Lender. The New Lender (i) confirms to each other Lender
and the Agent that it has received a copy of the Loan Documents together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment; and
(ii) acknowledges that it has, independently and without reliance upon the Agent
or any other Lender and instead in reliance upon its own review of such
documents and information as the New Lender deems appropriate, made its own
credit analysis and decision to enter into this Amendment and the Loan Documents
and agrees that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as the New Lender
shall deem appropriate at the time, continue to make its own credit decision in
taking or not taking action under the Loan Documents.

4. Conditions to Effectiveness of this Amendment. This Amendment shall be
effective as of the date first above written (the “Effective Date”), provided
the Agent shall have received at least nine (9) counterparts of this Amendment,
a new Committed Warehouse Promissory Note in favor of the Agent and each Lender,
each duly executed by the Borrower and, as to this Amendment, the undersigned
Lenders, and the following conditions are satisfied:

(a) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower in Section 5 of the Loan Agreement and Section 5 of
the Security Agreement shall be true and correct as though made on the date
hereof, except to the extent such representations and warranties by their terms
are made as of a specific date and except for changes that are permitted by the
terms of the Loan Agreement.

(b) Before and after giving effect to this Amendment, no Event of Default and no
Default shall have occurred and be continuing.

(c) No material adverse change in the business, assets, financial condition or
prospects of the Borrower shall have occurred since June 30, 2006.

(d) The Agent shall have received the following, each duly executed or
certified, as the case may be, and dated as of the date of delivery thereof:

(i) a copy of resolutions of the Board of Directors of the Borrower, certified
by its respective Secretary or Assistant Secretary, authorizing or ratifying the
execution, delivery and performance of this Amendment;

(ii) a certified copy of any amendment or restatement of the Articles of
Incorporation or the Bylaws of the Borrower made or entered following the date
of the most recent certified copies thereof furnished to the Lenders; and

(iii) such other documents, instruments and approvals as the Agent may
reasonably request.

5. Acknowledgments. The Borrower and the undersigned Lenders each acknowledge
that, as amended hereby, the Loan Agreement remains in full force and effect
with respect to the Borrower and the Lenders, and that each reference to the
Loan Agreement in the Loan Documents shall refer to the Loan Agreement, as
amended hereby. The Borrower confirms and acknowledges that it will continue to
comply with the covenants set out in the Loan Agreement and the other Loan
Documents, as amended hereby, and that its representations and warranties set
out in the Loan Agreement and the other Loan Documents, as amended hereby, are
true and correct as of the date of this Amendment, except to the extent such
representations and warranties by their terms are made as of a specific date and
except for changes that are permitted by the terms of the Loan Agreement. The
Borrower represents and warrants that (i) the execution, delivery and
performance of this Amendment is within its corporate powers and have been duly
authorized by all necessary corporate action; (ii) this Amendment has been duly
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms (subject to limitations as to enforceability which
might result from bankruptcy, insolvency, or other similar laws affecting
creditors’ rights generally and general principles of equity) and (iii) no
Events of Default or Default exist.

6. General.

(a) The Borrower agrees to reimburse the Agent upon demand for all reasonable
expenses (including filing and recording costs and fees, charges and
disbursements of outside counsel to the Agent (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time) incurred by the Agent in the
preparation, negotiation and execution of this Amendment and any other document
required to be furnished herewith, and to pay and save the Lenders harmless from
all liability for any stamp or other taxes which may be payable with respect to
the execution or delivery of this Amendment, which obligations of the Borrower
shall survive any termination of the Loan Agreement.

(b) This Amendment may be executed in several counterparts, each of which, when
so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument.

(c) Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction.

(d) This Amendment shall be governed by, and construed in accordance with, the
internal law, and not the law of conflicts, of the State of Minnesota, but
giving effect to federal laws applicable to national banks.

(e) This Amendment shall be binding upon the Borrower, the Lenders, the Agent
and their respective successors and assigns, and shall inure to the benefit of
the Borrower, the Lenders, the Agent and the successors and assigns of the
Lenders and the Agent.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

NVR MORTGAGE FINANCE, INC.

     
By:
  William J. Inman
 
   
Its:
  President
 
   

U.S. BANK NATIONAL ASSOCIATION, as
Agent and Lender

     
By:
  William J. Umscheid
 
   
Its:
  Vice President
 
   
 
   

2

JPMORGAN CHASE BANK

     
By:
  Cynthia E. Crites
 
   
Its:
  Vice President
 
   
 
   

3

GUARANTY BANK

     
By:
  Jenny Ray Stilwell
 
   
Its:
  Vice President
 
   
 
   

4

NATIONAL CITY BANK, as successor by merger to NATIONAL CITY BANK OF
KENTUCKY

     
By:
  Mary Jo Reiss
 
   
Its:
  Vice President
 
   
 
   

5

COMERICA BANK

     
By:
  Steve D. Clear
 
   
Its:
  Officer
 
   
 
   

6

WASHINGTON MUTUAL BANK, F.A.

     
By:
  Rodney Davis
 
   
Its:
  Vice President
 
   

7

Exhibit A-Schedule 1.1(a)

Commitment Schedule as of the Effective Date

              Commitment Lender   Amount
 
       
U.S. Bank National Association Mortgage Banking Services U.S. Bank Place 800
Nicollet Mall Mail Station BC-MN-H03B Minneapolis, Minnesota 55402 Attention:
William Umscheid Telephone: 612-303-3575 Telecopy: 612-303-2253
  $ 45,000,000  
 
       
JPMorgan Chase Bank 707 Travis – 6 CBBN 91 Houston, TX 77002-8091 Attention:
Ms. Cynthia E. Crites Telephone: 713-216-4425 Telecopy: 713-216-1567
  $ 40,000,000  
 
       
Guaranty Bank 8333 Douglas, 11th Floor Dallas, Texas 75225 Attention: Trey
Worley Telephone: 214-360-1612 Telecopy: 214-360-4892
  $ 25,000,000  
 
       
Comerica Bank Comerica Tower at Detroit Center 500 Woodward Avenue Detroit, MI
48226 Attention: Steve D. Clear Telephone: 313-222-3042 Telecopy: 313-222-9295
  $ 25,000,000  
 
       
National City Bank 101 South 5th Street Louisville, KY 40202 Attention: Mary Jo
Reiss Telephone: 502-581-4197 Telecopy: 502-581-4154
  $ 20,000,000  
 
       
Washington Mutual Bank FA 20 North Wacker Drive, Suite 3410 Chicago, IL 60606
Attn: Rodney Davis Telecopy: 312-782-3731
  $ 20,000,000  
 
       
TOTAL
  $ 175,000,000  
 
       

8

Exhibit B to Fifteenth Amendment

Attachment 6 to
Pledge and Security Agreement

TRUST RECEIPT

Temporary Release of Collateral

The undersigned hereby acknowledges receipt this       day of      ,    _, from
U.S. Bank National Association (the “Agent”) of the following described property
(hereinafter called “Collateral”):

Loan #       Mortgagor Name:      

The undersigned represents, warrants and agrees that:

1. The undersigned has requested and obtained possession of the Collateral from
the Agent for the purpose set forth below and for no other purpose:

Correction of:      

2. The Collateral and the proceeds thereof are and will remain subject to the
security interest held by the Agent and the undersigned will keep the Collateral
and any such proceeds segregated and identifiable and free and clear of all
liens, charges and encumbrances.

3. The Collateral will be redelivered to the Agent or its designee as soon as
the purpose for which possession was taken has been accomplished, and in any
event within twenty (20) days from the date of taking possession.

4. In the event of any default in the performance of any term or condition of
this Trust Receipt, all or any part of the indebtedness secured by the
Collateral may be declared immediately due and payable without notice or demand.

5. Additional limitations, if any:

      NVR MORTGAGE FINANCE, INC.

 
   
By
                                                  
 
   
Its
                                                  
 
   
 
   

9